J-A06027-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                   IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA


                   v.

HAROLD KUPERSMIT

                        Appellant                   No. 1475 EDA 2014


                Appeal from the Order Entered April 8, 2014
               In the Court of Common Pleas of Bucks County
            Criminal Division at No(s): CP-09-CR-0007095-2013


BEFORE: PANELLA, J., OTT, J., and JENKINS, J.

MEMORANDUM BY OTT, J.:                          FILED FEBRUARY 19, 2015

      Harold Kupersmit appeals pro se from the order entered April 8, 2014,

in the Court of Common Pleas of Bucks County, which denied his motion for

writ of habeas corpus. Because meaningful appellate review is precluded by

Kupersmit’s defective brief, we quash the appeal.

      The trial court set forth the factual and procedural background as

follows:

             On September 5, 2013 at approximately 4:30 p.m.,
      [Kupersmit] telephoned Pennsylvania District Court 07-1-12, in
      which Magisterial District Judge Joseph Falcone sits, identified
      himself to court staff member Kathleen Riccio, and stated that
      “[his upcoming preliminary hearing] is going to be explosive with
      lots of guns, and they better have lots of security the day of the
      hearing.” (Affidavit of Probable Cause, September 11, 2013
      (“Aff.”)). Thereafter, on September 9, 2013 he informed court
      staff member Susan Wagner that “The judge better recuse
      himself from the proceedings on the 25th on this month
      pertaining to the casino. GOT IT?” (Aff.) Although [Kupersmit]
J-A06027-15


     did not identify himself on this specific occasion, Ms. Wagner is
     familiar with [Kupersmit]’s voice due to prior communications.
     (Aff.) According to the Affidavit of Probable Cause, [Kupersmit]
     also sent numerous letters to the court accusing Judge Falcone
     of “not doing his duty as a judge” and [Kupersmit] has “been
     investigated on prior occasions for threatening public officials.”
     (Aff.)

           On September 11, 2013, [Kupersmit] was charged with
     Terroristic Threats1 and Harassment.2 On October 23, 2013 at
     [Kupersmit]’s preliminary hearing, the summary charge of
     Defiant Trespass3 was added to the complaint.4 [Kupersmit]
     waived his preliminary hearing and the case was transferred to
     this Court.

           [Kupersmit] entered into an open guilty plea to all charges
     on January 7, 2014.5 On March 10, 2014 he was sentenced to
     not less than two (2) months nor more than twenty-three (23)
     months’ incarceration on Terroristic Threats with a two (2) year
     period of probation to be served consecutive to his parole. We
     ordered that he immediately be screened for house arrest and
     work release.

           [Kupersmit] filed a “Motion for Writ of Habeas Corpus” on
     March 19, 2014.6 In this Motion, [Kupersmit] challenges the fact
     that he was denied house arrest and claimed that, due to a
     medical condition for which he required immediate surgery, he
     was essentially given a “death sentence by the Court.”
     However, we later granted [Kupersmit]’s Motion for Medical
     Furlough to take care of this medical issue on April 8, 2014. On
     this same date, we denied [Kupersmit]’s Motion for Writ of
     Habeas Corpus.
        1
            18 Pa.C.S. § 2706(a)(1).
        2
            18 Pa.C.S. § 2709(a)(3).
        3
            18 Pa.C.S. § 3503(b)(1)(i).
        4
              The Defiant Trespass charged stemmed from
        [Kupersmit]’s trespass of Parx Casino in Bensalem, Bucks
        County, PA. This underlying offense was the basis for
        [Kupersmit]’s threatening telephone calls to Magisterial
        District Judge Falcone’s staff. Based on said threats, the

                                       -2-
J-A06027-15


        charge was transferred to a different Bucks County district
        court and thereafter added to this complaint at the
        preliminary hearing.
        5
           We questioned [Kupersmit] extensively about his desire
        to proceed pro se. As we recall, he insisted that he was
        capable of presenting his issues himself. We were careful
        to inform him of his rights as well as instruct him that he
        would be held to the same standard as a lawyer and would
        be expected to comport himself with dignity in court.
        6
           For the sake of brevity, we will not list in detail the
        volume of indecipherable and seemingly irrelevant letters
        and other filings of [Kupersmit] in connection with this
        case, all of which are contained in his Clerk of Courts file.

     [Kupersmit] filed a Notice of Appeal to the Superior Court on
     April 16, 2014.7
        7
            [Kupersmit] has yet to serve us with his Notice of
        Appeal. We did not become aware of [Kupersmit]’s appeal
        until we received the docketing statement from the
        Pennsylvania Superior Court on May 21, 2014. Pursuant
        to the Pennsylvania Rules of Appellate Procedure
        (“Pa.R.A.P.”), an appellant is required to “serve copies [of
        the notice of Appeal pursuant to Pa.R.A.P. 905], and of any
        order for transcript, and copies of proof of service showing
        compliance with the rule, upon: the judge of the court
        below, whether or not the reasons for the order appealed
        from already appear of record. Pa.R.A.P. 906(a)(2).

Trial Court Opinion, 7/16/2014, at 1-3.

     Before we may address the merits of the appeal, we note that

appellate briefs must substantially conform to the briefing requirements set

forth in the Pennsylvania Rules of Appellate Procedure.        See Pa.R.A.P.

Chapter 21.   “This Court may quash or dismiss an appeal if the appellant

fails to conform to the requirements set forth in the Pennsylvania Rules of

Appellate Procedure.” Commonwealth v. Adams, 882 A.2d 496, 497 (Pa.

                                    -3-
J-A06027-15


Super. 2005). Furthermore, it merits mention that Kupersmit’s pro se status

does not excuse his failure to comply with the rules of appellate practice.

Commonwealth v. Lyons, 833 A.2d 245, 252 (Pa. Super. 2003), appeal

denied, 879 A.2d 782 (Pa. 2005); see also Adams, 882 A.2d at 498

(“Although this Court is willing to liberally construe materials filed by a pro

se litigant, pro se status confers no special benefit upon the appellant.”).

      The Pennsylvania Rules of Appellate Procedure set forth the following

requirements regarding the content of an appellant’s brief:

      Rule 2111. Brief of Appellant

      (a) General rule. – The brief of the appellant, except as
      otherwise prescribed by these rules, shall consist of the
      following matters, separately and distinctly entitled and in the
      following order:

      (1) Statement of jurisdiction.

      (2) Order or other determination in question.

      (3) Statement of both the scope of review and the standard of
      review.

      (4) Statements of the questions involved.

      (5) Statement of the case.

      (6) Summary of argument.

      (7) Statement of the reasons to allow an appeal to challenge
      the discretionary aspects of a sentence, if applicable.

      (8) Argument for appellant.

      (9) A short conclusion stating the precise relief sought.




                                       -4-
J-A06027-15


      (10) The opinions and pleadings specified in Subdivisions (b)
      and (c) of this rule.

      (11) In the Superior Court, a copy of the statement of errors
      complained of on appeal, filed with the trial court pursuant to
      Rule 1925(b), or an averment that no order requiring a
      statement of errors complained of on appeal pursuant to
      Pa.R.A.P. 1925(b) was entered.

Pa.R.A.P. 2111(a)(1-11) (emphasis added).          “Additionally, Rules 2114

through 2119 specify in greater detail the material to be included in briefs on

appeal. See Pa.R.A.P. 2114-2119.” Adams, 882 A.2d at 498.

      Turning to the present matter, Kupersmit’s failure to adhere to Rules

2101-2119 is extensive. Indeed, his brief lacks the statement of jurisdiction,

the order in question; statement of both the scope of review and the

standard of review; summary of the argument; argument for appellant; and

a copy of the statement of errors complained of on appeal, all in

contravention of Rule 2111(a).

      Moreover, Kupersmit’s statement of the case contains rambling

references to “the Fitzpatrick Affair,” bankruptcy, trial counsel’s failure to

“protect [Kupersmit]’s interests,” “the Casey Affair,” “treatment that the

‘grandkids’ are receiving as public policy,” and the district attorney’s concern

only “with his conviction rate; not equity, justice or fairness.” Kupersmit’s

Brief at 1-3. Likewise, his “issues to be presented for review” include the

following:   (1) “regulatory capture;” (2) “PARX’s ability to issue arrest

warrants;” (3) violations committed by the Bucks County District Attorney,

Department of Corrections, and the Criminal Division of the Bucks County

                                     -5-
J-A06027-15


Court of Common Pleas; (4) ineffective assistance of counsel; (5) pro se

rights; (6) “subpoena power;” (7) “transcript power;” (8) probation; and (9)

“gag order.” Id. at 3-4.

     Most notably, there is no argument section in the appellate brief

besides what we observe as Kupersmit’s bald assertions in his “issues to be

presented for review” section. He does not cite authority, make reference to

the record, give a synopsis of the evidence, or state where he preserved

these issues. See Pa.R.A.P. 2119(b-e). As such, we are confounded as to

what errors he claims the trial court committed based on the lack of any

cogent legal argument.

     While we recognize that Kupersmit is acting pro se, we emphasize that

his status as a pro se litigant does not relieve him of his responsibility to

conform to the applicable rules. Accordingly, because there are substantial

defects in Kupersmit’s brief that preclude us from conducting a meaningful

judicial review of his purported issues, we are compelled to quash this

appeal. See, e.g., Branch Banking & Trust v. Gesiorski, 904 A.2d 939

(Pa. Super. 2006) (appeal quashed because of deficiencies in the appellant’s

pro se brief that prohibited the court from discerning what issues the

appellants wished to raise or the arguments they wanted to present to the

appellate court); Smathers v. Smathers, 670 A.2d 1159 (Pa. Super. 1996)

(appeal quashed where the pro se brief violated Rule 2111 because it did not

contain a statement of jurisdiction, reference to the order in question,


                                    -6-
J-A06027-15


statement of questions involved, or summary of argument, and brief

contained no organized and developed arguments, and even a liberal

construction of the brief based on appellant’s pro se status did not remedy

the brief’s shortfalls); Commonwealth v. Maris, 629 A.2d 1014 (Pa. Super.

1993) (appeal quashed because brief violated the rules of appellate

procedure to a degree that precluded the court from conducting a

meaningful review of appellant’s claims).1

       Appeal quashed. Oral argument in this matter scheduled for February

25, 2015 is CANCELLED.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/19/2015




____________________________________________


1
   Furthermore, we note that even if Kupersmit’s brief was not defective, he
would have waived all issues on appeal for failing to serve a copy of his
Pa.R.A.P. 1925(b) concise statement on the trial judge, as required by
Pa.R.A.P. 1925(b)(1). See Trial Court Opinion, 7/16/2014, at 3 n.8; see
also Commonwealth v. Schofield, 888 A.2d 771 (Pa. 2005) (holding that
the failure to serve the trial judge with a concise statement results in waiver
of all issues on appeal).



                                           -7-